Per Curiam.
Since the assured’s employee was injured by a third person, the assured was under no common-law liability to provide him with medical treatment. Under section 13 of the Workmen’s Compensation Law her duty to furnish such treatment terminated when the employee filed his notice of election to sue the third party. Under the terms of the policy the insurance company was under no liability to indemnify her for medical expenses which she voluntarily incurred thereafter.
Judgment reversed, with thirty dollars costs, and supplemental complaint dismissed on the merits, with costs.
All concur; present, Levy, Callahan and Untermyer, JJ.